DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RAJIV A. GRAY,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-970

                              [June 21, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael I. Rothschild,
Judge; L.T. Case Nos. 08-5164CF10A, 08-9624CF10A, 08-15543CF10A,
09-6445CF10A.

   Rajiv A. Gray, Punta Gorda, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.